Citation Nr: 1719957	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for a heart condition, to include mitral incompetence and diastolic dysfunction.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to January 5, 2016, and to a rating in excess of 30 percent from January 5, 2016, forward, for carpal tunnel syndrome of the right hand.

4.  Entitlement to an initial disability rating in excess of 10 percent prior to January 5, 2016, and to a rating in excess of 20 percent from January 5, 2016, forward, for carpal tunnel syndrome of the left hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The Veteran initially filed a claim for entitlement to service connection for irregular heartbeat.  See March 2008 Application for Compensation.  The Board has expanded this claim to include all heart conditions, including mitral incompetence and diastolic dysfunction.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is proximately due to his service-connected hypertension.

2.  The Veteran's heart condition had its clinical onset during active service.

3.  At the December 15, 2016, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claims of increased disability ratings for carpal tunnel syndrome of the right and left hands. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction as secondary to service-connected hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for a heart disorder, diagnosed as diastolic dysfunction and mitral incompetence, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).

3.  The criteria for withdrawal of a substantive appeal have been met for the claims of entitlement to increased disability ratings for carpal tunnel syndrome of the right and left hands.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
 
Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A.  Erectile Dysfunction

The Veteran asserts that his erectile dysfunction had its clinical onset during active service, or, in the alternative, is related to his service-connected hypertension.  For the following reasons and bases the Board finds that service connection for erectile dysfunction is warranted on a secondary basis.

The Veteran was afforded a VA examination in September 2016.  The examiner diagnosed the Veteran with erectile dysfunction, and opined that it was at least as likely as not that his erectile dysfunction was proximately caused by his service-connected hypertension.  The examiner rationalized that the Veteran's erectile difficulties began when he started taking blood pressure medication for his hypertension.  The examiner also stated that it is well known that hypertension can destroy blood vessels and cause erectile dysfunction.

The Board finds the September 2016 examiner's opinion to be highly probative, as it is based upon current medical information and the examiner provided a rationale for the stated opinion.  Based on the evidence, service connection for erectile dysfunction is granted as secondary to service-connected hypertension.  See 38 C.F.R. § 3.310.  


B.  Heart Disorder

The Veteran asserts that his heart disorder is related to his active service.  For the following reasons and bases, the Board finds that service connection for a heart disorder is warranted.

The Veteran's STRs show several complaints of chest pain throughout his service.  He also consistently reported a history of irregular heartbeat.  No etiology or diagnoses were provided for the reported chest-pain or irregular heartbeat during service.

The Veteran underwent a VA examination in September 2016.  The examiner diagnosed the Veteran with diastolic dysfunction and mitral incompetence.  The examiner opined that the Veteran's current diagnoses were at least as likely as not incurred in service or caused by his in-service complaints of chest pain and arrhythmia.  The examiner reasoned that mitral valve dysfunction can cause chest pain and arrythmia.  Additionally, the examiner relied on a January 2009 echocardiogram revealing a grade one diastolic dysfunction with mildly thickened mitral valve with grade 1/3 mitral valve incompetence.

The Board finds the September 2016 examiner's opinion highly probative, as it is based upon current medical information and the examiner provided a rationale for the stated opinion.  Based on the evidence, service connection for a heart disorder is granted.

Claim Withdrawal

At the Board hearing on December 15, 2016, the Veteran requested to withdraw his claims of entitlement to increased disability ratings for carpal tunnel syndrome of the right and left hands.  The Veteran's request was made on the record and satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

Service connection for erectile dysfunction as secondary to service-connected hypertension is granted.

Service connection for a heart disorder, diagnosed as diastolic dysfunction and mitral incompetence, is granted.

The claim of entitlement to an initial disability rating in excess of 10 percent prior to January 5, 2016, and to a rating in excess of 30 percent from January 5, 2016, forward, for carpal tunnel syndrome of the right hand is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent prior to January 5, 2016, and to a rating in excess of 20 percent from January 5, 2016, forward, for carpal tunnel syndrome of the left hand is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


